Citation Nr: 1706872	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-26 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left knee disability.

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. A left knee disability did not manifest in service and is not attributable to service; arthritis of the left knee did not manifest to a compensable degree within one year of discharge from service.

2.  The Veteran's hearing loss is shown to have been manifested by no worse than Level III hearing for the right ear and Level III hearing for the left ear.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With respect to the claim for service connection for left knee disability, in an October 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370   (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the October 2010 letter.

The Board finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private treatment records.

The Veteran was also afforded VA examinations to determine the nature and severity of the bilateral hearing loss disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.   The Board has considered the Veteran's request that the examinations are inaccurate as they were conducted in sound proof rooms and do not reflect the extent of his hearing loss.  Review of the examination reports reveal that they were conducted in accordance with VA standards for evaluating hearing loss, as found in 38 C.F.R. § 4.85. Accordingly, remand for additional examination is not warranted.

The Veteran has not been afforded a VA examination with respect to his claim for service connection for left knee for opinion as to whether this disability is related to service.  However, for the reasons explained in greater detail below, no such examination is required because the credible evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.   

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed left knee disability, the competent and credible evidence of record does not suggest persistent or recurrent symptoms since service, or a relationship to service.  Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes arthritis.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
While the Veteran's service treatment records reflect treatment for right knee complaints, there is no indication in the service treatment records of complaint, finding, or diagnosis with respect to the left knee.  On discharge examination in January 1976, no abnormalities of the left lower extremity were found.

Shortly after discharge from service, the Veteran filed a claim for service connection for right knee disability in April 1976.  On VA examination in June 1976, he reported that he hurt his right knee while playing volleyball in Norfolk.  He was transferred to Philadelphia, where a cast was applied for a torn ligament. The Veteran reported continued problems with his knee locking and instability.  At that time, he was assessed with right knee, history of injury.  The RO granted the Veteran's claim for service connection for right knee disability in a November 1976 rating decision, and service connection for residuals of right knee injury has been in effect since January 1976.

More recent private treatment records reflect that the Veteran underwent left total knee replacement in 2010.  X-rays in April 2011 showed a well-positioned prosthesis with no changes and no evidence of loosening.

In various written statements, including on his April 2011 notice of disagreement and October 2011 statement accepted in lieu of VA Form 9, Appeal to the Board, the Veteran essentially contended that his service treatment records were incorrect in identifying the right knee, and that he received treatment for left knee injury in service with casting and therapy.  Thus, he relates his current left knee disability to his left knee in-service injury.

The Veteran's lay statement that he injured his left knee in service rather than his right knee is inconsistent with service medical records demonstrating right knee complaints.  Indeed, shortly after service, the Veteran applied for and received service connection for residuals of a right knee injury.  In contrast, the first evidence of any of the claimed left knee disability is in 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection); 38 C.F.R. § 3.303(b). These inconsistencies compel the Board to find that the Veteran's more recent statements of an inservice left knee injury are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago, and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them probative weight.  Id.

Moreover, none of the private treatment records report indicates a relationship between the Veteran's current left knee disability and service.

Thus, based upon the cumulative record, the Board concludes that a left knee disability, to include arthritis, first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Accordingly, the claim for service connection for a left knee disability must be denied. In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Rating

The Veteran also seeks an increased rating for his service-connected bilateral hearing loss disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation for the disability on appeal is warranted.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The pertinent evidence of record consistent namely of two VA audiology examinations.

On VA QTC audiology examination in November 2010, the Veteran reported that he was not receiving any treatment for hearing loss.  He indicated that his hearing loss impacted his ability to understand normal conversational speech, especially in noisy conditions. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
45
75
LEFT
20
15
20
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 78 percent in the left ear.

The examiner diagnosed bilateral sensorineural hearing loss.  She determined that the condition caused functional impact, in that the Veteran could not understand normal conversational speech, especially in noisy conditions.  She indicated that the Veteran should not work in conditions where he would be required to hear warning signals or understanding speech in noisy conditions.

Applying the criteria for evaluating hearing loss to the findings of the November 2010 audiometric evaluation results in designation of Level III hearing in the right ear and Level III in the left ear based on application of the reported findings to Table VI.  Such findings are consistent with a noncompensable rating under Table VII.  

On VA audiology examination in January 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
70
LEFT
15
15
20
65
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported that his hearing loss affected him in all situations, in that he often misunderstood and missed words in conversations.
The examiner indicated that, given the degree and configuration of the Veteran's hearing loss, he would likely experience moderate to significant communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  She reported that he was able to communicate well with him face-to-face in a quiet environment.  He had good word recognition, which indicated good benefit from use of hearing aids.

Applying the criteria for evaluating hearing loss to the findings of the January 2016 audiometric evaluation results in designation of Level III hearing in the right ear and Level III in the left ear based on application of the reported findings to Table VI.  Such findings are consistent with a noncompensable rating under Table VII.  

In sum, the audiometric findings do not support the assignment of a compensable rating.  Notably, none of the audiometric examinations demonstrate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements regarding the severity of his hearing loss and its impact on his ability to understand in conversation particularly in the presence of background noise, and in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss; however, it must be reiterated that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  Lendenmann, supra.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  See Jandreau, 492 F.3d at 1376-77.  

Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  These functional impairments will be discussed below when addressing entitlement to extraschedular consideration.

Accordingly, an initial compensable rating for bilateral hearing loss disability is not warranted.  Additionally, given the relative consistency in audiometric test results, the Board concludes that there is no basis for staged rating of the Veteran's service-connected hearing loss disability. In reaching the decision with regard to the appropriate disability rating, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). Because the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, however, the benefit-of-the- doubt doctrine is inapplicable. See 38 U.S.C.A. § 5107(b).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1). Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate. Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (i.e., the ability to distinguish between sounds and voices). 38 C.F.R. § 4.85, Diagnostic Code 6100. The record does not show that the Veteran has any symptoms that are not expressly contemplated by the rating schedule. The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987). As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII. In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607. Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination, to include difficulty hearing in conversation and in noisy conditions, an inability to understand normal conversational speech, misunderstanding of and missed words in conversations, and difficulty with group communication, is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria inapplicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The rating assigned considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for the Veteran's hearing loss disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 40 percent combined evaluation for his service-connected disabilities. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to an initial, compensable rating for bilateral hearing loss is denied.



____________________________________________
                                          A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


